Citation Nr: 0609879	
Decision Date: 04/05/06    Archive Date: 04/13/06	

DOCKET NO.  04-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for loss of upper jaw 
teeth.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the claimed benefit.  The case is now ready 
for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The record does not show that the veteran currently has 
loss of upper jaw teeth due to combat wounds or other service 
trauma.

3.  The preponderance of the evidence on file from 1999 
forward, indicating that the veteran has lost or damaged 
teeth extending between the upper maxillary canines, 
replacing teeth Nos. 7 and 8, is against a finding that such 
loss is related to trauma during service over 40 years 
earlier.  



CONCLUSION OF LAW

Loss of upper jaw teeth was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in July 2002, 
prior to the issuance to any adverse rating determination.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The veteran was again provided VCAA notice in 
July 2004.  During the pendency of the appeal, the RO 
collected the veteran's service medical records.  The veteran 
indicated that he had received more recent treatment from a 
dentist and the RO obtained a signed release and forwarded it 
for this dentist to provide copies of the veteran's treatment 
records, but the dentist did not forward the records.  The RO 
notified the veteran of this fact, and the veteran did not 
submit these records, although he did submit a written 
statement from this dentist dated July 2004.  The veteran 
submitted statements of arguments and a statement from a 
fellow service member in support of his claim.  The veteran 
did not identify any additional relevant evidence for the RO 
to assist him in collecting.  All known available evidence 
has been collected for review.  The veteran was provided the 
laws and regulations governing his claim in July and 
September 2004.  The Board finds that VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that evidence 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling, and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Analysis:  The veteran filed his initial claim for service 
connection for unspecified "upper jaw teeth broken while in 
boot camp training" in April 2002, some 45 years after he was 
separated from service.  In October 2003, the veteran 
submitted a buddy statement from an individual who reported 
that he had been a recruit at Parris Island, at the same time 
as the veteran, although assigned to a separate training 
platoon.  He wrote that he met the veteran "by chance" at the 
"Eye Center" and that at that time, the veteran told him that 
he had been struck in the mouth by accident causing damage to 
his teeth.  In his substantive appeal, the veteran reported 
that another recruit accidentally struck his jaw with the 
barrel of his rifle and that his upper mouth was damaged.  He 
wrote that "one tooth was extracted because of this 
accident."  He wrote that as a result of this accident he had 
had many problems in regards to his upper jaw over the years.  

The October 1954 physical examination for enlistment contains 
no details with respect to the veteran's teeth, and 
specifically notes that a dental examination was not made by 
a dental officer at the time.  Dental charts dated in 
November 1954, the month that the veteran was enlisted for 
service, show a considerable amount of preservice tooth 
problems of carious teeth, although there were no missing 
teeth on the upper palate from canine to canine as noted by 
the veteran's private dentist in 2004.  The records note that 
in January 1955, a Davis crown was placed on the No. 8 tooth 
(one of the two upper front teeth).  Later during service in 
September 1956, there is a notation that the crown of the No. 
8 tooth was "missing" and was replaced.  There is, however, 
no evidence in the service medical records documenting any 
trauma to the veteran's jaw, face, mouth or teeth, nor is 
there any evidence of the loss of any teeth, including upper 
teeth from canine to canine.  

The November 1957 physical examination for separation 
contains no indication that the veteran sustained dental 
trauma at any time during service.  It is noteworthy that, 
unlike at enlistment, at separation the veteran was noted to 
have a 1-inch scar at the bridge of the nose and a 1-inch 
scar of the upper lip.  This examination, however, contains 
no information about how these scars were obtained, and 
includes no indication that trauma to any of the veteran's 
teeth was associated with these scars.  It is also noteworthy 
that in the separation examination report of medical history 
completed by the veteran himself, the veteran specifically 
noted in the negative to an inquiry as to whether he had any 
tooth or gum trouble.

There is also on file a December 1961 physical examination 
conducted in conjunction with the veteran's Reserve service 
following active military duty.  Unrelated to any period of 
inactive or active duty for training, the veteran reported 
that he had been in a car accident in September 1961 and that 
he "went through the windshield."  He also reported that he 
had been advised to have plastic surgery and treatment for 
head injury.  For the first time, the veteran was noted to 
have a scar on the right malar (cheek) area.  Again, in the 
report of medical history, the veteran indicated that he did 
not have any tooth or gum trouble.  

There is a complete absence of any competent medical evidence 
from the time of the veteran's December 1961 examination for 
Reserve service until the July 2004 statement submitted by 
the veteran's private dentist, a period of 43 years.

A preponderance of the evidence on file is against the 
veteran's claim for service connection for unspecified loss 
of upper jaw teeth.  The detailed dental records created 
during the veteran's period of active military service simply 
contain no complaint, finding, or diagnosis of damage or 
injury to the veteran's teeth, mandible, or jaw attributable 
to a trauma during service.  No teeth are shown to have been 
present at enlistment and absent at separation.  At the time 
of service separation, the veteran affirmatively noted that 
he did not have teeth or gum problems.  No teeth are noted to 
be absent over four years after active military service at 
the time that the veteran was examined for Reserve service in 
December 1961.  The first competent clinical evidence 
reflecting lost or damaged teeth from canine to canine on the 
upper jaw, with replacement of teeth Nos. 7 and 8, was 
documented in 2003, 46 years after the veteran was separated 
from service.  

Although the veteran reports that his dental problems at 
present are attributable to trauma during service in the 
1950's, and while there is nothing in the record to support a 
finding that the veteran lacks credibility, the veteran's 
personal report of trauma during service is simply outweighed 
by the objective medical records from service on file.  
Little if any weight may be accorded to either the veteran's 
dentist's July 2004 statement or the fellow service member's 
statement of October 2003 because each of these statements 
simply reports that the veteran himself told these 
individuals that he had suffered injury during service.  
Although the fellow service member reports that he was 
stationed at Parris Island for Marine recruit basic training 
at the same time as the veteran, he also reported that they 
were in separate platoons and that they had only met on one 
occasion, not at a service dentist but at the base eye 
clinic.  This fellow service member only reported that the 
veteran told him of being struck, he did not report 
independently observing any damage or injury to the veteran's 
mouth, teeth, or jaw.

Although the physical examination for separation in November 
1957 does note apparently two new scars which did not exist 
at enlistment, on the bridge of the nose and the upper lip, 
there is no indication in the objective records on file how 
these scars were incurred and, again, there is a complete 
absence of any evidence which shows or suggests that the 
veteran sustained any dental trauma or injury to the teeth, 
mouth, or jaw at any time during service.  The Board 
considered the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107, but reasonable doubt is not applicable when a clear 
preponderance of the evidence on file is against the 
veteran's claim.  There is, in this case, no objective 
evidence of dental trauma or lost or missing teeth at any 
time during service, and there is a complete absence of 
chronicity of symptomatology, or treatment for dental trauma 
for over 40 years after the veteran was separated from 
service.  


ORDER

Entitlement to service connection for loss of upper jaw teeth 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


